10

11

13

14

15

16

17

18

 

Case 2:19-cr-00642-VAP Document 74 Filed 02/06/20 Pagelof1 Page ID#:774

THOMAS P. O’BRIEN, State Bar No. 166369
IVY A. WANG, State Bar No. 224899

 

 

 

 

 

BROWNE GEORGE ROSS LLP CLERK, US DISTRICT COURT
801 South Figueroa Street Suite 2000

Los Angeles, CA 90017 FEB 6, 2020
Telephone: (213) 725-9800

Facsimile: (213) 725-9808 BH eae

 

 

 

E-mail: tobrien@berfirm.com

EVAN J. DAVIS, State Bar No. 250484
HOCHMAN SALKIN TOSCHER PEREZ, P.C.
9150 Wilshire Boulevard, Suite 300

Beverly Hills, California 90212-3414
Telephone: G 10) 281-3200

Facsimile: (310) 859-1430

E-mail: davis@taxlitigator.com

 

 

Attorneys for Defendant
IMAAD SHAH ZUBERI

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, CASE NO.: 19-cr-00642-VAP
Plaintiff, l ORDER CONTINUING
ENTENCING HEARING
V.
IMAAD SHAH ZUBERI,
Defendant.

Having read and considered the parties’ Stipulation to Continue Sentencing
Hearing filed on February 3, 2020, and with good cause appearing, the Court ORDERS
as follows:

Imaad Shah Zuberi’s sentencing hearing shall be continued from March 2, 2020,
at 9:00 a.m. to March 23, 2020, at 9:00. The parties shall file their sentencing
positions and objections to the presentence report no later than March 2, 2020.

IT IS SO ORDERED.

February 6, 2020
DATE

 

 

1410171.1

 
